DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3. 9, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0319940 to Bress in view of U.S. Patent 8,854,433 to Rafii in view of U.S. Publication to 2011/0055753 to Horodezky et al.
Regarding claim 1, for example Figs. 1, 3-6 of Bress disclose a method comprising:
receiving a first set of acceleration (Fig. 4, 411, 412, [0120] for example) measurements from a first accelerometer that is attached to a thumb of a user (e.g. Fig. 3, [0071]);
detecting, based at least in part on the first set of acceleration measurements, a first event corresponding to engagement of a working surface (e.g., [0068-0069] keyboard mode, mouse movement);
during the first event, tracking motion of the first accelerometer, based at least in part on the first set of acceleration measurements (e.g. [0077-0079]);
determining, based at least in part on the tracked motion of the first accelerometer during the first event, image data; and (e.g., [0077] gesture input)
transmitting, storing, or displaying the image data (e.g., [0081-0082, 0125] data send to a host; [0143] video display).
Bress does not explicitly teach detecting a working surface definition gesture;
determining an orientation of a working surface based at least in part on a portion of the first set of acceleration measurements corresponding to the working surface definition gesture; 
in which determining the orientation of the working surface comprises determining a path through three dimensional space traversed by the first accelerometer during a working surface definition gesture, and fitting a plane to the path.
However, Rafii teaches detecting a working surface definition gesture (see Fig. 3 and column 16, lines 40-42 and column 16, lines 63-67);
determining an orientation of a working surface based at least in part on a portion of the first set of acceleration measurements corresponding to the working surface definition gesture (see Fig. 3 and column 16, lines 63-67 and column 19, lines 6-28 and 45-52);
in which determining the orientation of the working surface comprises determining a path through three dimensional space traversed by the first accelerometer during a working surface definition gesture, and fitting a plane to the path (see Fig. 3 and column 16, lines 40-42, column 16, lines 63-67 and column 19, lines 6-28 and 45-52).
It would have been obvious to a person having ordinary skill art before the effective filing date to combine the orientation setting gesture taught by Rafii so that the fingertip input device of Bress can be practiced on multiple surfaces real or imaginary, and oriented as such with a recognized gesture calibration input for predictable results (see Rafii column 19, lines 38-60).
Bress and Rafii render obvious but do not explicitly teach the use of a least squares fit. Horodezky et al. teaches fitting a plane to a touch path using a least squares fit ([0061]).
It would have been obvious to a person having ordinary skill art before the effective filing date to combine the path fitting technique of Horodezky et al. into the system of Bress and Rafii so that any disruption caused by an inadvertent activation may be minor without degrading the user experience (see Horodezky et al. [0061]).
Regarding claim 2, Bress teaches the working surface corresponds to a physical surface (e.g., physical keyboard or mouse).
	Regarding claim 3, Bress teaches determining a three dimensional position of at least one point on the working surface ([0002] and see paragraphs 15, 32, 33).
Regarding claims 9 and 18, Bress teaches tracking the position of the first accelerometer (see paragraph 71); and Rafii teaches detecting when a distance between the first accelerometer and the working surface is below a threshold (see Fig. 3 and column 17 lines 50-66).
	 Regarding claim 14, Bress teaches the image data is encoded as text (keyboard input ([0077]).
Claims 15-16 are corresponding system claims to the above method claims therefore are rejected under the same rationale.  Furthermore, Bress teaches a data processing apparatus and storage memory (e.g. Fig. 34 and corresponding description).
	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bress in view of U.S. Patent 8,854,433 to Rafii in view of Horodezky et al. and further in view of Hernandez-Rebollar (US 2010/0023314).						
Regarding claim 4, Bress although teaches using accelerometers but Bress does not explicitly disclose estimating an orientation of a gravity vector based on a portion of the first set of acceleration measurements corresponding to a time period at the beginning of the working surface definition gesture. However, Hernandez-Rebollar teaches a hand input device with accelerometers comprising estimating an orientation of a gravity vector based on a portion of the first set of acceleration measurements corresponding to a time period at the beginning of the working surface definition gesture ([0012], [0026], [0058]-[0059]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress to have the feature as taught by Hernandez-Rebollar to accurately detect hand position and movement with respect to hand shape and hand orientation.
	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bress in view of U.S. Patent 8,854,433 to Rafii in view of Horodezky et al. and further in view of Paradiso et al (US 2012/0139708 hereinafter Paradiso).
Regarding claims 5, 6, Figs. 2 and 4 of Bress discloses receiving a second set of acceleration (sensors 210, 220) measurements from a second accelerometer that is attached to a wrist of the user; and wherein detecting the working surface definition gesture comprises detecting, based at least in part on the first set of acceleration measurements and the second set of acceleration measurements (see Figs. 8-9 and [0091]-0094] for example). 
However, Bress does not disclose detecting when the thumb of the user is placed in contact with the medial segment of an index finger of the user. Paradiso teaches detecting gestures by detecting when the user’s thumb is placed in contact with an index finger, for example [0042]. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress in view of Rafii to have the feature as taught by Paradiso so as to provide an easy and reliable means of recognizing a particular hand position to implement different hand gesture for controlling an input device.   
Regarding claim 7, Bress as modified by Rafii and Paradiso does not disclose detecting a termination of the first event by detecting, based at least in part on the first set of acceleration measurements and the second set of acceleration measurements, when the thumb of the user is place in an orientation approximately orthogonal to the length of a forearm of the user.
However, Paradiso is [0042] discloses various finger gestures for various controls thus it would have been further obvious to one having ordinary skill in the art before the effective filing date to modify Bress and Paradiso to comprise the finger gesture as claimed to further increase the functions, hand gestures useable for controlling applications.
	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bress in view of U.S. Patent 8,854,433 to Rafii in view of Horodezky et al. and further in view of Seki et al (US 7,038,658 hereinafter Seki).
	Regarding claims 8 and 17, Fig. 2 and 4 of Bress discloses receiving a second set of acceleration measurements from a second accelerometer (sensors 210, 220) that is attached to a wrist of the user. Bress also suggests the sensors comprising magnetic sensors ([0175]).  Bress does not disclose receiving a first set of magnetic flux measurements from a first magnetometer that is attached to the thumb of the user; receiving a second set of magnetic flux measurements from a second magnetometer that is attached to the wrist of the user; and wherein detecting the first event comprises detecting, based at least in part on the first set of acceleration measurements and the second set of acceleration measurements and the first set of magnetic flux measurements and the second set of magnetic flux measurements, when the thumb of the user is placed in an orientation indicating engagement of the working surface.
Seki, in the same field of endeavor, teaches a wearable input device receiving a first set of magnetic flux measurements from a first magnetometer that is attached to the thumb of the user; receiving a second set of magnetic flux measurements from a second magnetometer that is attached to the wrist of the user; and wherein detecting the first event comprises detecting, based at least in part on the first set of acceleration measurements and the second set of acceleration measurements and the first set of magnetic flux measurements and the second set of magnetic flux measurements, when the thumb of the user is placed in an orientation indicating engagement of the working surface (Figs. 1-3, col. 3, line 26 to col. 6, line 41 for example). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress in view of Rafii to have the feature as taught by Seki to provide a wearable input that utilizes a magnetic sensor to allow handwritten characters to be input to a computer. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention to substitute one type of sensor for another in view of Bress’ teachings ([0175]).
Claims 10, 12, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bress in view of U.S. Patent 8,854,433 to Rafii in view of Horodezky et al. and further in view of Paradiso et al (US 2012/0139708 hereinafter Paradiso) and Seki et al (US 7,038,658 hereinafter Seki).
Regarding claims 10 and 19, Figs. 2 and 4 of Bress discloses detecting, based at least in part on the first set of acceleration measurements, and configuring, based in part on the tap detected, a function based on the tracked motion of the first accelerometer during the first event (see Figs. 8-9 and [0091]-0094] for example). 
However, Bress does not disclose detecting a tap of the thumb of the user against a tap target on a finger of the user; and configuring, based in part on the tap detected, a function based on the tracked motion of the first accelerometer during the first event. 
Paradiso teaches detecting gestures by detecting when the user’s thumb is placed in contact with an index finger, for example [0042]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress to have the feature of a tap of the thumb of the user against a tap target on a finger of the user as taught by Paradiso so as to provide an easy and reliable means of recognizing a particular hand position to implement different hand gesture for controlling an input device.   
Bress as modified by Rafii and Paradiso does not disclose configuring, based in part on the tap detected, a virtual writing utensil for editing an image based on the tracked motion of the first accelerometer during the first event.
Seki, in the same field of endeavor, teaches that in addition to handwriting, graphics [images] can be recognized from the tracked motion and input to a host (e.g. col. 2 lines 21-26; col. 3 line 67 - col. 4 line 2; col. 9 lines 24-27).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress as modified by Paradiso to comprise a virtual writing utensil for editing images based on tracked motion as claimed to enhance and increase the functions of the input device available to a user for added convenience to enter information to a host.
Regarding claims 12, 13, and 20, Bress as modified by Rafii and Paradiso and Seki does not disclose initiating a hand-writing mode upon detection of the sequence of taps against the sensor module. 
Seki in Figs. 4 & 5 teaches that sensors can be placed opposite each other by wearing one on each hand and Paradiso teaches detecting gestures/functions initiations when the user’s thumb is placed in contact with an index finger. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress to have the feature as claimed so as to provide an easy and reliable means of recognizing a particular hand position to implement different functions, hand gesture for controlling an input device to easily distinguish initiation of different functions from each other.
	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bress in view of U.S. Patent 8,854,433 to Rafii in view of Horodezky et al. and further in view of Jeng et al (US 2008/0134784 Jeng).
Regarding claim 11, Bress teaches determining the image data comprises: receiving a first set of angular rate measurements from a first gyroscope that is attached to the thumb of the user (411, Fig. 4).  
Bress does not teaches compensating, based at least in part on the first set of angular rate measurements, for variations in the orientation of the first accelerometer with respect to the orientation of the working surface.  
Jeng teaches an inertial input device comprising receiving a first set of angular rate measurements from a first gyroscope and compensating, based at least in part on the first set of angular rate measurements, for variations in the orientation of the first accelerometer with respect to the orientation of the working surface ([0010], and Fig. 5).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bress to have the feature as taught by Jeng to compensate for variations and is capable of detecting acceleration of x, y, z axes defined by a 3-D Cartesian coordinates, which is operable either being held to move on a planar surface or in a free space ([0008] of Jeng).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached notice of references cited contains pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627